Case 1:14-cv-02887-JLK-MEH Document 262-7 Filed 04/29/20 USDC Colorado Page 1 of 6




                        Exhibit H
 Case 1:14-cv-02887-JLK-MEH Document 262-7 Filed 04/29/20 USDC Colorado Page 2 of 6

                                                    Aurora Detention Center                                              EFFECTIVE:

  Ge®
  Corrections
                                              POLICY and PROCEDURE MANUAL                                                 08/'tl/14

                                                                                                                    SUPERSEDES:
                                                                                                                       5106/13
       lCE APPROVAL                   CHAPTER: ICE Detainee Work Program
               l
                                      TITLE: ICE Detainee Work Plan                                               APPROVED SY:
          ,..,{...,
        ,..
                                      RELATED ACA STANDARDS: 4~ALOF«2A«09, SC·                                 :~·:,,..,/::::/~~,w•~"~·•'"'"'"",ffe
        ·~-·-·/·\t~-~\                os, sc~osf sc-11:1-12, ;a.02, ea..os.                      <~:~---·.-·~···· ./··




  t           POLICY

              To provide detainees the opportunity to participate in a voluntary work program and earn money.

  IL          PROCEDURE

              A.         Voh.mtary Work Program

                         Detainees who are physically and mentally able to work wm be provided the opportunity to
                         participate in a voluntary work program.

                         No detainee or group of detainees wi!! be given control, or allowed to exert authority, over other
                         detainees. [4-ALDF-2A-09]

                         The deta!nee·s classification !eve! wm determine the type of work assignment for which he/she is
                         e!!gib!e. ~lg~l;,~~il detainees shall net be given work opportunities outside of their housing
                         units/Hving area




                         General work assignments do not require specific ski!!s, A sample of work assignments follow

                         1. Kitchen worker (either shift)
                         2. Recreation/Ubrary/Barber
                         3. Living area c!ean-up/janltorlal
                         4. Area cleaning (Inside facHity)
                         5, Area cleaning (outside facility)
                         6, Evening workers (building janitorial)
                         7, Maintenance
                         ft Laundry

              8.         Voluntary Work Program Objectives

                         Through the voluntary work program:

                         1,    Physically and mentaHy able detainees are gainfu!!y employed while contributing to the orderly
                               operation of the facmty;
                         2,    Essential operations and services improve through the productivity of detainees; and
                         ;3,   inact!v!ty-!nduced idleness and disciplinary-code violations wi!! dec!!ne,


              C.         Required Work Assignments

                         Work assignments are voluntary, Detainees are not required to work except to de persona!
                         housekeeping and to dean their housing area, Detainees are required to maintain their
                         immediate living areas in a neat and orderly manner.



                                                              Page 1 of 5


CONFIDENTIAL                                                                                                                GEO_MEN 00038563
 Case 1:14-cv-02887-JLK-MEH Document 262-7 Filed 04/29/20 USDC Colorado Page 3 of 6

                                           Aurora Detention Canter
                                    POLICY ANO PROCEDURE MANUAL

                                                                                        Ge®
                                                                                        Corrections
                               CHAPTER: Detainee Work Program
                               TfTLE: Detainee Work Plan


               This involves making their beds daily, stacking loose papers, keeping the floor free ct debris, and
               hangingidrap!ng no articles ct clothing, pictures, keepsakes, or other ob1ects from beds, overhead
               lighting fixtures, or other furniture,




               Detainees may volunteer for the temporary work details that occasionaiJy arise, The work, which
               generally lasts trom several hours to several days, can involve labor-intensive work.

       E,      Detainee Selection

               Completed detainee work applications wHl be forwarded to the Classification Officer,
               The C!assiflcat!on Officer sha!! review the detainee's classification and other relevant documents
               in the detainee's detention fl!e and/or A·M!!L
               The Classification Officer sha!! assess the detainee's language skms as it affects the detainee's
               abiHty to perform the specific requirements of the job under supervision. To the extent possible,
               work opportunities should be provided to detainees who are able to communicate with supervising
               staff effectively and in a manner that does not compromise safety and security.
               Inquiries to staff about the deta!nee's attitude and behavior may be used as a factor in the
               selection.
               Staff shall explain the rules and regulations as we!! as privileges relating to the detainee worker's
               status. The detainee is required to sign a voluntary work program agreement before every new
               assignment Completed agreements shall be filed in the detainee's detention file

       F,      Discrimination ln Hiring Detainee Workers

               Volunteering detainees wH! not be denied wurk opportunities based on non-merit factors, such as
               race, religion, national origin, gender, sexual orientation, or disabmty.

       G.      Physh::aHy and Mentally Challenged Detainees

               The AuroraflCE Processing Center maintains custody of physically and mentally cha!!enged
               detainees whose disabilities range from minor to debilitating. While some of these Jndividuals'
               medical restrictions w!!! prevent them from working, those with less severe disabilities wm have the
               opportunity to participate in the voluntary wurk program, in appropriate work projects.
               Discrimination on the basis of disability is prohibited in the detainee work program.

               The selecting official must consider the precise !imitations of a disabled individual before rejecting
               certain work assignments. Expediency or convenience wi!! not justify the rejection of a detainee
               who, with reasonable accommodation, can perform the essential function of the work involved !n
               disputed cases, the official wi!i consult medical personnel to ascertain the detainee's assignabi!ity
               with regard to a given project

       tt      Hours of Work

               The detainee workday approximates the workday in the community Detainees participating in the
               volunteer work program are required to work according to a fixed schedule. The normal
               scheduled workday for a detainee employed fu!!«tlme is a maximum of 6 hours. Detainees who
               wish to participate in the work program wi!! not be permitted to work in excess of S hours daily, 40
               hours weekly. 1$~~t1M•ffliPP1'$$t~tb~@~t:)t4hoti~at~irmwifn~1'$$!'!Pf ~m@•mi
                                                    Page 2 of 5


CONFIDENTIAL                                                                                        GEO_MEN 00038564
 Case 1:14-cv-02887-JLK-MEH Document 262-7 Filed 04/29/20 USDC Colorado Page 4 of 6

                                          Aurora Detention Center
                                     POLICY AND PROCEDURE MANUAL

   Ge®
     Corrections
                                                 ft1Ji-AUR                             Ge®Corrections
                                CHAPTER: Detainee Work Program
                                TITLE: Detainee Work Plan                                           n,,~~,,~~»~~~~~·~~·




               Detainee performance wi!! be regularly evaluated and recorded. Detalnoos w!!! receive written
               recognition of competencies that they acquire.

               Unexcused absences from work or unsatisfactory work performance may result in removal from
               the voluntary work program.

                       Genera! Work Assignments and Times

               1,      Feed Service workers                          040D-1200    1300-1930
               2.      Living area clean-up/janitorial               0630-1400    1800-2100
               3.      Area cleaning {inside facility)               0730-1430    1530-2230       2345-0500
               4.      Area cleaning {outside facility)              0730-1430
               5       Evening workers (building janitorial}         1530<2230
               6.      Maintenance                                   0930-1430
               7.      Laundry                                       0730-1430
                                                                     Mon-Fri     Sat-Sun
                       Barber                                        1530-2100   0730-1430

       I.      Work Restrictions

               A detainee may participate in oniy one work detail per day. Also, the detainee ls required to sign
               a voluntary work program agreement before every new assignment Completed agreements will
               be flied in the detainee's detention file

       J.      Compensation

               Detainees shall receive a stipend of $1,00 per day, to be paid daily.

       K       Removal of Detainee from Work Detail

               A detainee may be removed from a work detail for such causes as;

               Unsatisfactory performance;

               Disruptive behavior, threats to security, etc
               Physical lnabi!!ty to perform an functions required by the job, whether because of a lack of
               strength or a medical condition
               Prevention of injury to the detainee;
               A removal sanction imposed by the !nstiMional Discip!!nary Pane! tor an infraction ct a facility
               rule, regulation, or policy,
               When a detainee is removed from a work detail, written documentation of the c!rcumstanoes and
               reason for removal wm be placed in the detainee detention file,



               Detainees will be informed of their responsibilities by the assigned supervisor prior to beginning
               work in that area,

               The detainee is expected to be ready to report for work at the required time, The detainee may
                                                       Page 3 of 5


CONFIDENTIAL                                                                                       GEO_MEN 00038565
 Case 1:14-cv-02887-JLK-MEH Document 262-7 Filed 04/29/20 USDC Colorado Page 5 of 6

                                            Aurora Detention Canter
                                     POLICY ANO PROCEDURE MANUAL

   Ge®
     Corrections
                                                                                      Ge®Corrections
                               CHAPTER: Oetalnee Work Program
                               TITLE: Detainee Wort Phm


               not !eave an assignment without permission

               The detainee wi!! perform aH assigned tasks diligently and conscientiously Removal from the
               work detail and/or disciplinary action may result when a detainee evades attendance and
               performance standards in assigned activities, or encourages others to do so,

               The detainee wm exercise care in performing assigned work, using safety equipment and other
               precautions in accordance with the work supervisor's instructions, Jn the event of a work-related
               injury, the detainee shall notify the work supervisor who wm immediately Implement injury-
               response procedures (see Section n, N,, below},


       M.      Detainee Training and Safety

               1. Detainee working conditions shad! comply with all applicable federal, state, or local work safety
                  laws and regulations, including but not Bmited to: Occupational Safety and Health
                  Admini$tration (OSHA) regulations, National Fire Protection Association, 101 Life Safety
                  Code, American Correctional Association Standards for Adult Local Detention Facmties,
                  Immigration and Customs Enforcement (LCE) Environmental Occupation Safety and Health
                  Detention Standards,
               2, Upon the detainee's as$ignment to a job or detail, the supervisor shall provide thorough
                  instructions regarding safe work methods and, if relevant, hazardous materials.. The
                  supervisor shall demonstrate safety features and practices Workers wrn team to recognize
                  hazards in the workplace, to understand the protective devices and clothing provided, and to
                  report deficiencies to their supervisors. "Lack of knowledge or skHt S$ an accident's cause
                  will not be tolerated, Therefon::L the detainee shall undertake no assignment before signing a
                  volunteer work program agreement Among other things, by $igning the agreement the
                  detainee confirms he/she has received and understood training about the assigned job from
                  the $Upervlsor This agreement wi!! be placed in the detainee's detention file.
               3. Medical staff wi!! ensure detainees are medicaHy screened and certified before undertaking a
                  Food service itiillJ!i~gi~~~ assignment
               4. The facl!lty wiH provide detainees wlth safety equipment that meets OSHA and other
                  standards a$SOciated with the task performed,

       N,      Detainee Injury and Reporting Procedures

               If a detainee is injured while performing his/her work assignment, the fcl!owlng procedures apply:

               i,   The work supervisor will immediately notify facility medical staff amttb1@n~t1tyshift
                    s~fllN'•~~ilf!nitl(J~!:
               2 First aid wm be administered when necessary
               :l Medical staff will determine what treatment is nece$sary and where that treatment w!!I take
                  place.
               4. The work supervisor wm complete a detainee accident report and submit !t for review and
                  processing.. The report wHI oe distributed as follows:

                    Classification {for placement in the detainee's detention f!!e)
                    Warden
                    Assistant Warden of Operations
                    Chief of Security
                    Environmental SpeciaHst/Fire and Safety Manager
                    Health Service$ Administrator

                                                     Page 4 ot5


CONFIDENTIAL                                                                                      GEO_MEN 00038566
 Case 1:14-cv-02887-JLK-MEH Document 262-7 Filed 04/29/20 USDC Colorado Page 6 of 6

                                        Aurora Detention      Center
                                    POUCY ANO PROCEDURE MANUAL

   Ge®Corrections
                                                                                      Ge® Corrections
                               CHAPTER: Detainee Work Program
                               Tm..E: Oetainoo Work Plan

        0,     Verification O<>Cuments

               1. The Classification Officer wm forward verification documents to medical for security-approved
                  applicants that have been detained at the GEO Group lnc, Aurora Detention Center for at
                  !east 14 days. Only kitchen and bartershop applicants wm require this process.
               2 The Medical Department w!!! review the medical status of the applicant and wrn determine if
                  the detainee has a medical or psychological condition llmiting his ability to work.
               3. When the Classification Officer receives an approved verification document from the medical
                  department, the detainee wm be added to the verification document µending approval, upon
                  approval from the responsible shift supervisor the applicant will be added to the worker !!st as
                  a paid worker or volunteer.
               4. !fa food service worker is not utilized in food service for a period exceeding two weeks, the
                  C!assificat!on Officer and medical staff must review and approve their further use.

                    NOTE: Any food service worker placed on a suicide watch will not be authorized to perform
                    any food services duties, unless autnonzect to do so by the Warden in con;unctlcn with the
                    Health Services Administrator,



               The Food Service Administrator shall maintain a log of the status cf a!! food services workers.
               This !cg wHI reflect the following information

               i.       Detainee !O and name
               2.       Date cleared for kitchen
               3.       Date commenced work
               4.       Completion of hygiene, kitchen equipment and chemical training
               5.       Annual approval review dates
               6.       Date terminated kitchen work

        Q.     Work Detail Job Descriptions

               The Office Records Manager/Program Coordinator wl!! maintain written work detail job
               descriptions,

  THIS POLICY WH.. I.. BE REVIEWED AT LEAST ANNUALLY ANO UPDATED AS NEEDED,
                      ffl1IIIIIIN1aaatt11changumdemffl11m1t1ntmJilim@
  QUESTIONS/SUGGESTtoNS REGARDING THIS POLICY SHALL BE ADDRESSED TO THE ASSISTANT
  WAR.DEN OF OPERATIONS.




                                                   Page 5 of 5


CONFIDENTIAL                                                                                      GEO_MEN 00038567
